                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

DIANE CHATMAN,                           )
                                         )
                    Plaintiff,           )
                                         )
      v.                                 )     Case No. 19-CV-495-JED-FHM
                                         )
C. R. BARD, INC., and BARD               )
PERIPHERAL VASCULAR, INC.,               )
                                         )
                    Defendants.          )

                                   OPINION AND ORDER

      Defendants C.R. Bard, Inc., and Bard Peripheral Vascular, Inc.’s Motion to

Compel Discovery and Compliance with Joint Status Report, [Dkt. 32], is before the

court for decision. The deadline to respond to the motion has expired and Plaintiff has

failed to respond. The Motion to Compel Discovery and Compliance with Joint Status

Report, [Dkt. 32], is therefore GRANTED.

      Plaintiff is ordered to respond to Defendants’ discovery by February 19, 2020. If

Plaintiff fails to comply with this Order, Defendant may move for appropriate sanctions,

including dismissal of the case.

      SO ORDERED this 12th day of February, 2020.
